Citation Nr: 1439341	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as due to a toe injury.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1969 to October 1970, including in combat in the Republic of Vietnam, and from December 1990 to May 1991 in the Army National Guard (ANG).  He also had additional unverified ANG service and U.S. Army Reserve (USAR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of service connection for a left knee disability, including as due to a toe injury (which was characterized as left knee pain).  The Veteran disagreed with this decision in June 2010.  He perfected a timely appeal in March 2011 and requested a Board hearing.

This matter also is on appeal from an August 2010 rating decision in which the RO denied the Veteran's claim for a compensable disability rating for bilateral hearing loss.  The Veteran disagreed with this decision in October 2010.  He perfected a timely appeal in March 2011.  A videoconference Board hearing was held at the RO in July 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he incurred a left knee disability during active service or, alternatively, a toe injury caused or contributed to his left knee disability.  He also contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a left knee disability, including as due to a toe injury, the Board notes that the RO denied this claim in the currently appealed rating decision issued in July 2009 based on the fact that there were no complaints of or treatment for a left knee disability (which it characterized as left knee pain) in the Veteran's available service treatment records.  This RO finding reflects a misunderstanding of relevant case law governing service connection claims.  It is well-settled that the lack of in-service complaints of or treatment for a claimed disability does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  A review of the Veteran's claims file shows that he has been diagnosed as having and treated for several disabilities of the left knee, including left knee pain, a meniscal tear, and severe arthritis, by both VA and private treating clinicians in recent years.  The record evidence also indicates that the Veteran had a left knee arthroscopic partial medial meniscectomy with arthroscopic chondroplasty with a private provider in September 2010.  

The Board notes in this regard that VA's duty to assist includes scheduling a VA examination when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been scheduled for VA examination to determine the nature and etiology of his left knee disability, including as due to a toe injury.  Given the record evidence of current left knee disability which may be attributable to active service, and given the Veteran's assertions, the Board finds that, on remand, he should be scheduled for appropriate VA examination to determine the nature and etiology of his left knee disability, including as due to a toe injury.  Id.

With respect to the Veteran's increased rating claim for bilateral hearing loss, he specifically testified before the Board in July 2014 that his bilateral hearing had worsened in recent years.  See Board hearing transcript dated July 2, 2014, at pp. 12.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board next notes that, at the Veteran's most recent VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in April 2012, the VA audiologist stated that the Veteran's pure tone audiometry responses were inconsistent and his speech recognition thresholds and pure tone audiometry responses "were not in agreement."  This clinician also stated that the Veteran's "responses to pure-tone testing were very unreliable."  Given the Veteran's contentions, the length of time which has elapsed since his most recent VA DBQ in April 2012, and the apparent inconsistencies in audiometric testing results noted at the April 2012 VA DBQ, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Board next notes that the Veteran testified at his July 2014 hearing that there were additional service treatment records from his U.S. Army National Guard (ANG) service that may be available.  See Board hearing transcript dated July 2, 2014, at pp. 14-15.  A review of the Veteran's claims file shows that, in fact, the RO attempted to obtain the Veteran's complete ANG records from his ANG unit in 2007 and this unit responded that no such records were available.  The RO subsequently concluded in a formal finding dated in June 2009 that the Veteran's service treatment records from his second period of active service between December 1990 and May 1991, when he again was in the ANG, also were not available.  The RO based this finding on a determination by VA's Records Management Center (RMC) that it had no records for the Veteran's second period of active service between December 1990 and May 1991 when he was in the ANG and, if these records were located in the future, they would be forwarded to the RO.  The RO's attempts to obtain the Veteran's service treatment records from his service in the U.S. Army Reserve (USAR) also are well documented in the claims file. 

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, to include the RO's commendable documentation of its repeated efforts at obtaining additional service treatment records for the Veteran, the Board concludes that it is reasonably certain that such records (other than those already contained in the claims file) do not exist and further efforts to obtain them would be futile.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  The Board notes in this regard that the Veteran testified at his July 2014 Board hearing that there were additional records available from a Dr. Bassett concerning his left knee disability which had not yet been associated with his claims file.  See Board hearing transcript dated July 2, 2014, at pp. 6-7.  A review of the claims file shows that certain records from Dr. Bassett already have been associated with the claims file.  The Veteran and his service representative are advised to provide a signed medical records release form in order for the AOJ to attempt to obtain his complete treatment records from Dr. Bassett on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a left knee disability since his service separation or for his service-connected bilateral hearing loss in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any additional records which may be available from Rick W. Bassett, M.D., PA.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all left knee disabilities currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a toe injury caused or contributed to a left knee disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a left knee disability during active service.  He alternatively contends that a toe injury caused or contributed to his current left knee disability.  The examiner also is advised that the lack of in-service complaints of or treatment for a left knee disability is not persuasive evidence that it did not occur during active service.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate audiological testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  If any audiometric testing results are considered unreliable by the examiner, then he or she should explain why.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

